C. Allen, J.
Since Moore did not prevail in his action of replevin, but was defeated therein, and since the defendant has not now and never had any authority from Moore to retain possession of the goods, it is difficult to see any ground of defence to this action growing out of Moore’s relation to the property. Harrington v. King, 121 Mass. 269. 2 Kent Com. 566, and note. But the new trial was granted on the issue of the value of the wool alone; and no other question was open to the defendant. Seccomb v. Provincial Ins. Co. 4 Allen, 152. On both grounds, therefore, the entry must be Exceptions overruled.